UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

________________________________________________
FEDERAL TRADE COMMISSION,
                   Plaintiff,                                   CASE NO. 20-CV-4432

                    v.

RCG ADVANCES, LLC, a limited liability company,
f/k/a Richmond Capital Group, LLC,                              ATTORNEY AFFIRMATION
also d/b/a Viceroy Capital Funding and Ram                      IN SUPPORT OF ORDER TO
Capital Funding,                                                SHOW CAUSE

RAM CAPITAL FUNDING LLC, a limited
liability company,

ROBERT L. GIARDINA, individually and as an
owner and officer of RCG ADVANCES, LLC,

JONATHAN BRAUN, individually and as a de
facto owner and an officer or manager of RCG
ADVANCES, LLC, and

TZVI REICH, a/k/a Steven Reich, individually
and as an owner and officer of RAM CAPITAL
FUNDING LLC, and as a manager of RCG
ADVANCES, LLC,
                       Defendants.


Anthony Varbero, an attorney duly admitted to practice law before the Courts of the State of

New York, hereby affirms the following to be true, under the penalties of law:


   1. I am counsel with the firm, Joseph Mure Jr., and Associates, attorneys for Defendants

       RCG Advances, LLC, Ram Capital Finding LLC, and Robert Giardina (“Defendants”) on

       civil matters. As such, I am fully familiar with the facts and circumstances herein. I

       submit this Affirmation in support of Defendants’ application staying the instant matter




                                                1
